DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 October 2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 October 2021 have been received, and entered into the record.  However, it is impractical for the examiner to review the references thoroughly with the number of references cited in the IDS submissions containing more than 14 pages of references. By initializing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made of the cited references. 
MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant' s attention and/or are known to be of most significance. 
Further, it should be noted that an Applicant' s duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N~D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
The examiner notes that some of the cited references in the IDS are rather lengthy such as Hall (US 2016/0335731) (127pages).  It would be helpful to the examiner if the applicant could point out specific sections of such lengthy references that are most relevant to the applicant' s invention. From MPEP § 609 A(3), "Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English- language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly 
Status of Claims
This is a non-final office action in response to the request for continued examination filed 11 October 2021.  Claims 41, 48, 50, 51, 53, 54, 57, 59, and 60 have been amended.  Claims 41 through 60 remain pending and have been examined.  
Response to Amendment
Applicant’s amendment to claims 41, 48, 50, 51, 53, 54, 57, 59, and 60 has been entered. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C 101 rejection.  The rejection is updated and detailed below, in light of the claim amendment. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 103 rejection.  Examiner has established new grounds of rejection, as necessitated by amendment. 
Response to Arguments
Applicant’s arguments regarding the prior art rejection detailed in the final office action mailed on 19 July 2021 have been fully considered but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below. 
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but are not persuasive. Applicant asserts that the claims, as amended, do not recite an abstract idea and do not fall within the mental processes category because amended claim 41 recites particularized and nuances steps to achieve improvements related to presenting and 
 Applicant  further asserts that the claims integrate any alleged abstract idea into a practical application because the claims present additional elements that reflect an improvement in the functioning of a computer and/or apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Applicant also states that the claims amount to significantly more than any abstract idea because the claims recite additional elements that are not well understood, routine, or conventional.  Examiner respectfully disagrees.    To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP 2106.05(a)), apply the judicial exception with a particular machine (see MPEP 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP see MPEP 2106.05(e)). See 2019 Revised Guidance.  The claims are directed to the abstract idea of using a computer to associate people to items in a relational table that is programmed to perform a function at the occurrence of a data change event, not to improving the functioning of the computer itself.  Per Applicant’s specification at paragraph [1007] the claimed computing device may be a general purpose computer programmed to perform the recited steps. Courts have found computers and computer implemented processes to be ineligible when generic computer functions are merely used to implement an abstract idea (see MPEP 2106.05(f)). More particularly and as detailed above, the claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field; (ii) a “particular machine” to apply or use the judicial exception; (iii) a particular transformation of an article to a different thing or state; or (iv) any other meaningful limitation. Rather, claim 41 recites an abstract idea and none of the additional limitations integrates the judicial exception into a practical application.
 Applicant’s specification at paragraph [0353, 0355] discloses user interface interaction to reallocate the at least one person in the form of dragging and dropping to a responsibility cell.  This user interface interaction, if meaningfully linked to the performance of a claimed step, may advance the claim analysis under 35 U.S.C. 101.  However, these elements have not been integrated into the claimed limitations.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 41 through 60 are rejected under 35 U.S.C. 101 because
the claimed invention is directed to an abstract idea without significantly more. Independent claim 41 is directed to a system for generating and transmitting electronic notifications.  Independent claim 59 is directed to a product for generating and transmitting electronic notifications.  Independent claim 60 is directed to a process for generating and transmitting electronic notifications.  Independent claims 41, 59, and 60 recite substantially the same limitations. 
Taking claim 41 as representative, claim 41 recites at least the following limitations: presenting a table with cells defined by horizontal rows and vertical rows wherein rows define items and persons, and wherein a first responsibility sell associates at least one person with a first item, the first item being associated with at least one second item; receiving an input associated with the first responsibility cell, of a particular address linked to an account of the at least one person associated with the first item; propagating the input of the address to a second responsibility cell, the second responsibility cell associating the at least on person with the second item; receiving a change made in an item row; determining a type of change; automatically accessing the particular address; and automatically sending
Claim 41 is directed to generating and transmitting notifications of changes or updates to a table depicting task assignments.  The steps for receiving an input, propagating the input, associating table data, receiving a data change, determining a type of change, accessing an address, and sending a notification based on the type of change could be performed mentally or by a human using pen and paper to modify the contents of a written table, lookup contact information for a person associated with the change, and send a hand written notification to a person associated with the change or verbally communicate the change. Similarly, the steps for presenting the table, accessing the contact information for a task owner, and notifying the task owner of a change using the depicted contact information could also be done through mental observation of a project manager and through the use of a pen and paper to record workflow assignments and employee team assignments or hierarchical organizational positions, and to notify the task owner of a change or assignment.  Furthermore, the recited steps could be performed absent the use of a computer by a project manager using a hand drafted table and any form of communication to contact a task owner with notification of a change.  Therefore, the recited limitations are directed to the mental processes grouping of abstract ideas.  The claims are also directed to certain methods of organizing human activity because, per the specification, they relate to task assignment and workflow associations. 
The limitations for presenting a table with cells defined by horizontal rows and vertical rows, receiving an input, and receiving a change made to an item row, and accessing an address are recited broadly and amount to data gathering which is considered insignificant extra-solution activity (see MPEP 2106.05(g)).   The recited limitation for sending a buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network).  OIP Techs., 788 F.3d at 1363 (citing Alice, 573 U.S. at 224) (“[U]se of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept.); see also, e.g., Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1370 (“[M]erely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”). Therefore, the functions recited in independent claim 41 do not add meaningful limitations beyond generally linking the abstract idea to the particular technological environment.
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a processor and a network for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [1007] states: “implementations can include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system.” Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and a network amount to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.  The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016).
Dependent claims 42 through 58 include the abstract ideas of independent claim 1.  The dependent claims recite at least the following limitations: the at least one address includes at least one of an email address, a phone number, a text message address, or a communications application address; accessing a communications rule for sending the notification; receiving the at least one address causes an avatar to be displayed for the at least one person associated with the entered address; enable reallocation of the at least one person; permit removal of at least one person; permission settings for the particular item are automatically applied to the at least one person; the item row comprises at least one of the first or second responsibility cells; the change includes a modification based on a 
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The analysis above applies to all statutory categories of invention.  Claims 59 and 60 recite substantially similar limitations to those of claim 41 and are therefore rejected based upon the same reasoning and rationale. Therefore claims 41 through 60 are ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41 through 46, 48, 50, 51, 53 through 56, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2012/0192050) in view of Goldberg (US 2009/0049372).  
Regarding Amended Claim 41,Campbell discloses a system for generating and transmitting over a network, electronic notifications associated with tablature, the system comprising: at least one processor configured to: (Referring now to FIG. 1, an illustrative computer environment for a computer 100 utilized in the various embodiments will be described. The computer environment shown in FIG. 1 includes computing devices that each may be configured as a server, a desktop or mobile computer, or some other type of computing device and includes a central processing unit 5 ("CPU"). Campbell et al. [para. 0019]. … The formulas may be created in the same manner as creating formulas for other objects within the spreadsheet. The formula may be used to read information from a person object, write information to a person object, perform one or more actions on a person object (e.g. send email to person, send notification, etc.). Campbell et al. [para. 0059]);
present a table with cells defined by horizontal rows and vertical rows, wherein one of said horizontal rows and vertical rows defines items and another of said horizontal rows and vertical rows defines persons, (Spreadsheet 214 comprises different cells/spreadsheet objects including person objects, that may be interacted with using spreadsheet application 212. The spreadsheet may contain many different kinds of data or objects. For example, person objects, cells, tables, charts and other objects may be included within the spreadsheet
and wherein a first responsibility cell at an intersection of a vertical row and a horizontal row associates at least one person with a first item, the first item being associated with at least one second item; receive an input, associated with the first responsibility cell, of a particular address linked to an account of the at least one person associated with the first item; (… when a person object is added (automatically/manually) to the spreadsheet, office information, a preferred phone number is obtained, and an alias is automatically added to the spreadsheet (see columns B, C and D). … when a person object is inserted within a spreadsheet, a formula may specify to automatically display their co-workers, their open tasks, a list of messages, posts from a social network they are associated with, and the like. Campbell et al. [para. 0048; Fig. 7]. … a user may create a task option that when selected shows the current tasks assigned to the user. … As can be seen, the custom options may relate to almost anything that may be associated with a person. The custom options may be associated with a formula, a macro and/or other code that is used to perform the operation.  Campbell et al. [para. 0064]);
While Campbell et al. discloses associating a person object with co-workers and open tasks and providing a list of people on a team (Campbell et al. [para. 0048, 0061-0062]), Campbell fails to explicitly recite propagate the input of the address to a second responsibility cell, the second responsibility cell associating the at least one person with the second item. Goldberg discloses this limitation.  (Methods, systems, and machine readable mediums are disclosed for viewing multiply-dimensioned data. In one embodiment, a method is disclosed which comprises displaying multiply-dimensioned data in a table format. The table format has a plurality of rows, a plurality of columns, and a plurality of cells displaying data. One column of the plurality of columns includes data for at least two hierarchical levels. Data for at least a first set of the plurality of cells is displayed in a graphical format. The first set includes cells in the first column and the graphical format of the cells in the first column indicates a hierarchical level associated with the cell data.  Goldberg [para. 0002-0005].  … Furthermore, the data may be sorted by children within parents first (i.e., bottom-up) or sorting with parents first (i.e., top-down).  Goldberg [para. 0008; Fig. 10-11]. … Data may be sorted to maintain the display of the hierarchical relationships of rows of data, so that hierarchical relationships may be easily viewed. Thus, the data may first be sorted at the highest hierarchical level. Data associated with lower hierarchical levels (descendent data) may then be sorted within their respective parent data category.  Goldberg [para. 0045-0046, 0078-0079]).   It would have been obvious to one of ordinary skill in the art of data management before the effective filing date of the claimed invention to modify the table functions of Campbell et al. to include the data propagation step of Goldberg in order to provide for the comprehension of hierarchical relationships in multiply-dimensioned data having multiple hierarchical levels.  Goldberg [0003].
receive a change made in an item row; determine a type of the change; and in response to the change in the item row, automatically access the particular address, and automatically send a -2-Application No.: 17/143,768Attorney Docket No.: 15326.0015-00000notification via the link to the particular address based on the type of change. (When a script is executed, a response may be transmitted to the spreadsheet server 240 indicating a spreadsheet object within the spreadsheet that has been acted upon, to identify the type of interaction that was made, and to further identify to the Web application 242 the function that should be performed upon the appropriate spreadsheet One or more other formulas may be used to perform some other action using the obtained person objects … Whenever the list changes, the spreadsheet is automatically updated.  Suppose that a user has a list of people on their team that is included in the spreadsheet. A formula may be created in the spreadsheet to automatically send an `invite to collaborate` email when someone new joins the team. When the person is added to the list in the spreadsheet the formula executed and the collaborate email is sent. Campbell et al. [para. 0061-0062]).
Regarding Claim 42, Campbell et al. and Goldberg combined disclose a system, wherein the particular address includes at least one of an email address, a phone number, a text message address, or a communications application address. (… when a person object is added (automatically/manually) to the spreadsheet, office information, a preferred phone number is obtained.   Campbell et al. [para. 0048, 0053]. … The contact option may be the preferred contact method (i.e. email, phone, IM) or the user may select a different contact method. Campbell et al. [para. 0058; Fig. 4]. … when a person object is automatically/ manually added to the spreadsheet, other columns/rows may be populated (e.g. preferred contact information, task information, status information). Campbell et al. [para. 0081; Fig. 5, 13]).
Regarding Claim 43, Campbell et al. and Goldberg combined disclose a system, wherein the at least one processor is further configured to access a communications rule for sending the notification. (The formulas may be created in the same manner as creating formulas for other objects within the spreadsheet. The formula may be used to read information from a person object, write information to a person object, perform one or more actions on a person object (e.g. send email to person, send notification, etc.). Campbell et al. [para. 0059, 0061-0062]);
Regarding Claim 44, Campbell et al. and Goldberg combined disclose a system, wherein receiving of the particular address into the responsibility cell causes an avatar to be displayed for the at least one person associated with the entered address. (According to an embodiment, the person object is represented by a graphical representation (e.g. picture/icon) of the person including status information for the person.  Campbell et al. [para. 0049, 0082; Fig. 4, 6-7]).
Regarding Claim 45, Campbell et al. and Goldberg combined disclose a system, wherein the at least one processor is further configured to enable reallocation of the at least one person. (Each of the cells defined by a particular row and column combination can be edited with numerical or text data and commands may be performed on the various cells to perform virtually unlimited types of analysis operations. Campbell et al. [para. 0026, 0041-0042, 0047]. … Suppose that a user desires to keep track of the people in their organization. A formula may be created to obtain the people who report to a manager and display corresponding person objects in the spreadsheet. … Whenever the list changes, the spreadsheet is automatically updated.  Campbell et al. [para. 0054, 0061]. … The spreadsheet may be updated in many different ways
Regarding Claim 46, Campbell et al. and Goldberg combined disclose a system, wherein the responsibility cell is configured to permit removal of the at least one person. (one or more person objects may be added/deleted from the spreadsheet. Campbell et al. [para. 0026]).
Regarding Amended Claim 48, Campbell et al. and Goldberg combined disclose a system, wherein the item row comprises at least one of the first or second responsibility cells. (Spreadsheet 214 comprises different cells/spreadsheet objects including person objects, that may be interacted with using spreadsheet application 212. The spreadsheet may contain many different kinds of data or objects. For example, person objects, cells, tables, charts and other objects may be included within the spreadsheet. … The options that are associated with a person object may include many different types of items and actions that include, but are not limited to: interacting with contact information, organization information … contacting the person that is represented by the person object.  Campbell et al. [para. 0032-0033]. … when a person object is inserted within a spreadsheet, a formula may specify to automatically display their co-workers, their open tasks, a list of messages, posts from a social network they are associated with, and the like. Campbell et al. [para. 0048; Fig. 7]).
Regarding Amended Claim 50, Campbell et al. and Goldberg combined disclose a system, wherein the at least one processor is further configured to, in response to the change in the item row, send the notification to a plurality of persons associated with the responsibility cell. (The formula may be used to read information from a person object, write information to a person object, perform one or more actions on a person object (e.g. send email to person, send notification, etc.). Campbell et al. [para. 0059]. … According to an context menu 810 includes an option to send the selection to a person object (that may represent a group), an option to associate the selection with a person/group.  Campbell et al. [para. 0068; Fig. 8]). 
Regarding Amended Claim 51, Campbell et al. and Goldberg combined fail to explicitly disclose the system, wherein a drop-down menu is associated with the responsibility cell, and wherein the drop-down menu enables selection of one or more persons from a predetermined set of available individuals. Podgurny et al. discloses this limitation. (List 710 may comprise person objects and non-person objects. For example, list 710 includes three person objects and another object (March) that may match the entry in entry box 705. Selecting one of the entries in list 710 places the object within the cell which in this case is cell A5. Campbell et al. [para. 0066; Fig. 7]).
Regarding Amended Claim 53, Campbell et al. and Goldberg combined disclose a system, wherein the communications rule is configured to apply only to the item row. (A user may select any amount of the spreadsheet. For example, a user may select a single cell, a portion of the spreadsheet, or the entire spreadsheet. A user may perform many different operations relating to the selection. Some of these operations are associated with one or more person objects. According to an embodiment, when a user right clicks on the selection, a context menu 810 that comprises different options that may be selected. Campbell et al. [para. 0068]).
Regarding Amended Claim 54, Campbell et al. and Goldberg combined disclose a system, wherein the communications rule is configured to apply to multiple items in the table. (A a user may select a single cell, a portion of the spreadsheet, or the entire spreadsheet. A user may perform many different operations relating to the selection. Some of these operations are associated with one or more person objects. According to an embodiment, when a user right clicks on the selection, a context menu 810 that comprises different options that may be selected. Campbell et al. [para. 0068]).
Regarding Claim 55, Campbell et al. and Goldberg combined disclose a system, wherein the avatar is associated with information from at least one other vertical row. Campbell et al. [para. 0049, 0082; Fig. 4, 6-7]).
Regarding Claim 56, Campbell et al. and Goldberg combined disclose a system, wherein the information from the at least one other vertical row includes contact information and a local time associated with the at least one person associated with the entered address, and the at least one processor is further configured to present the local time and contact information associated with the avatar in response detecting a mouseover event. (As discussed above, when a person object is placed within a cell, other spreadsheet information may be automatically populated. In the current example, the information populated is the number of tasks that are pending for the person, an extension at which the person may be reached, and the times the person is available during the day.  Campbell et al. [para. 0067; Fig. 7]).
Regarding Amended Claim 59, Claim 59 recites substantially the same limitations as those of claim 41 and is therefore rejected based on the same prior art combination, reasoning and rationale.  Claim 59 is directed to a non-transitory computer readable medium, which is computer-readable media may comprise computer storage media and communication media. Computer storage media includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data.
Regarding Amended Claim 60, Claim 60 recites substantially similar limitations to those of claim 41 and is therefore rejected based upon the same prior art combination, reasoning, and rationale. Claim 60 is directed to a process, which is taught by Campbell et al. at [para. 0016]: FIG. 13 shows an illustrative process for representing a person within a spreadsheet.

Claims 47, 49, 52 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2012/0192050) in view of Goldberg (US 2009/0049372), and in further view of Podgurny et al. (US 2012/0029962).  
Regarding Claim 47, Campbell et al. and Goldberg combined fail to explicitly disclose the system, wherein permission settings for the particular item are automatically applied to the at least one person in the responsibility cell associated with the particular item. Podgurny et al. discloses this limitation. (In certain non-limiting embodiments, different information within the employee profile database 22 may be accessed by different people (or groups of people). For example, an employee may have access to only parts of the information (such as his/her biographical information and preferences), while the employee's manager may have access to other par[t]s of the information (such as the statistics on absences and past job performance). Podgurny et al. [para. 0133]).  It would have been obvious to one of 
Regarding Claim 49, While Campbell et al. discloses that information may be surfaced to the spreadsheet (Campbell et al. [0026] and a lest of messages received may be shown Campbell et al. [para. 0064]), Campbell et al. and Goldberg combined disclose the system, wherein the change includes a modification based on a messaging vertical row.  Podgurny et al. discloses this limitation. (Regardless of the manner in which the processing entity 36 and the employee communicate with each other (either by telephone, email, website posting or a combination thereof), any information communicated between the employee and the entity 36 is shared. As such, the information within the job assignment database 900 is updated whenever communication regarding a job assignment occurs between the processing entity 36 and the employee. Podgurny et al. [para. 0293]. … In the case where the job assignment is withdrawn from the employee, the employee is locked out and no longer able to accept the job assignment and a communication is sent to the employee advising the employee that the job assignment has been withdrawn. Podgurny et al. [para. 0298-0300]). It would have been obvious to one of ordinary skill in the art of data management before the effective filing date of the claimed invention to modify the data modification rules of Campbell et al. and Goldberg combined to include a change based on a message of Podgurny et al. in order to facilitate the assignment of jobs to employees, as 
Regarding Claim 52, Campbell et al. and Goldberg combined fail to explicitly disclose the system, wherein the predetermined set of available individuals is determined by permission settings for each of the available individuals.  (In certain non-limiting embodiments, different information within the employee profile database 22 may be accessed by different people (or groups of people). For example, an employee may have access to only parts of the information (such as his/her biographical information and preferences), while the employee's manager may have access to other par[t]s of the information (such as the statistics on absences and past job performance). Podgurny et al. [para. 0133]… the employee profile database 22 may contain up-to-date information on the extent to which constraints in the constraints database 24 are met, such as for certain qualifications. Podgurny et al. [para. 0161-0165]). It would have been obvious to one of ordinary skill in the art of data management before the effective filing date of the claimed invention to modify the data rules of Campbell et al. and Goldberg combined to include the permissions function of Podgurny et al. in order to facilitate the assignment of jobs to employees, as well as other tasks and requirements that occur in an environment where employee resources need to be managed. Podgurny et al. [para. 0064].

Claims 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2012/0192050) in view of Goldberg (US 2009/0049372), and in further view of Maloy et al. (US 2020/0301902). 
Regarding Amended Claim 57, Campbell et al. and Goldberg combined fail to explicitly disclose a system, wherein the responsibility cell of the first item automatically applies to sub-items associated with the item. Maloy et al. discloses this limitation.  (… an example workflow design tool may be implemented based around specific definitions of triggers, actions, and workflow logic. Triggers may be used to specify conditions that start a workflow, such as a change to an entry in a database. … In some cases, sub-flows may be defined and incorporated into a workflow.  Maloy et al. [para. 0111-0112]. … Notably, step 3 looks up records in the task database table (which contains entries for tasks to be carried out by employees) that are assigned to the employee identified by the trigger. Step 4 specifies flow logic that, for each of these records, indicates that step/sub-action 4.1 is to be performed. Maloy et al. [para. 0147]). It would have been obvious to one of ordinary skill in the art of workflow management before the effective filing date of the claimed invention to modify the task element details of Campbell et al. and Goldberg combined to include the sub task elements taught by Maloy et al. so that complex flow-chart-like workflows can be rapidly designed in a data-centric fashion. Maloy et al. [para. 0148].
Regarding Claim 58, Campbell et al. and Goldberg combined fail to explicitly disclose a system, wherein the at least one processor is further configured to: associate a sub-item row with the item row; enable a change in the sub-item row; and send a notification to the at least one person when the change is made in the sub-item row.  Maloy et al. discloses this limitation.  (…, an example workflow design tool may be implemented based around specific definitions of triggers, actions, and workflow logic. Triggers may be used to specify conditions that start a workflow, such as a change to an entry in a database. … A trigger causes one or more actions to be performed, and each action may be controlled by workflow logic that specifies the conditions that must be true for the action to be performed. The action may involve changing the state of information in a database, sending a notification (e.g., an email) to a user, and so on.  … In some cases, sub-flows may be defined and incorporated into a workflow.  Maloy et al. [para. 0111-0112]. … Notably, step 3 looks up records in the task database table (which contains entries for tasks to be carried out by employees) that are assigned to the employee identified by the trigger. Step 4 specifies flow logic that, for each of these records, indicates that step/sub-action 4.1 is to be performed. Maloy et al. [para. 0147]). It would have been obvious to one of ordinary skill in the art of workflow management before the effective filing date of the claimed invention to modify the task element change notification step of Campbell et al. and Goldberg combined to include notifications to at least one person when a change is made to the sub task elements as taught by Maloy et al. so that complex flow-chart-like workflows can be rapidly designed in a data-centric fashion. Maloy et al. [para. 0148].






Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Bendig et al. (US 2017/0140047) - Embodiments are directed to a collaboration database service that may allow end users to create, edit, and share collaborative content on custom databases. The collaboration database service may receive a request to create or edit data managed by the collaboration database service through a table. Instead, properties like “team” and “interview date” may determine which recruits an individual may want to see when they open the table, and the “status” property may define who should be notified when the “status” changes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623